

113 HR 3443 IH: Streamlining Support for Veterans and Military Caregivers Act
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3443IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Ms. Titus (for herself, Mr. Hastings of Florida, Mr. Honda, Ms. Sinema, Mr. Ruppersberger, Mr. Delaney, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Ways and Means and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles 38 and 37, United States Code, to expand eligibility for certain caregiver services provided by the Secretary of Veterans Affairs, and to modify the Department of Defense special compensation program to make eligible members of the uniformed services with serious injuries or illnesses and to exempt payments of such compensation from taxation, and for other purposes.1.Short titleThis Act may be cited as the Streamlining Support for Veterans and Military Caregivers Act.2.Expansion of eligibility for certain caregiver services provided by the Secretary of Veterans Affairs(a)In generalSection 1720G of title 38, United States Code, is amended—(1)by striking family caregiver each place it appears and inserting caregiver;(2)by striking family caregivers each place it appears and inserting caregivers;(3)in subsection (a)—(A)in the subsection heading, by striking family; and(B)in paragraph (2)(B), by inserting or illness after injury; and(4)in subsection (d)—(A)by striking paragraphs (2) and (3); and(B)by redesignating paragraph (4) as paragraph (2).(b)Conforming amendmentSection 1782(c)(2) of such title is amended by striking family caregiver and inserting caregiver.3.Modification of Department of Defense special compensation to make eligible members of the uniformed services with serious injuries and illness and provide for tax exemption of payments(a)Eligibility(1)In generalSection 439 of title 37, United States Code, is amended—(A)in subsection (b)(1), by striking catastrophic and inserting serious; and(B)in subsection (g)—(i)by striking catastrophic and inserting serious; and(ii)in the subsection heading, by striking catastrophic and inserting serious.(2)Clerical amendments(A)Section headingThe section heading of such section is amended by striking catastrophic and inserting serious.(B)Table of sectionsThe table of sections at the beginning of chapter 7 of such title is amended by striking the item relating to section 439 and inserting the following:439. Special compensation: members of the uniformed services with serious injuries or illnesses requiring assistance in everyday living..(b)Tax exempt status of paymentsSubsection (a) of such section is amended by adding at the end the following new sentence: Payments of compensation under this section shall be exempt from taxation..(c)Effective dateThe amendments made by this section shall apply with respect to payments of special compensation made after the date of the enactment of this Act.